DETAILED ACTION
In light of applicants’ arguments regarding claim 4 of Yin et al. (WO 2015061383 A1) used in the office action mailed 05/11/20, new grounds of rejection are set forth below and therefore, the following action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the carbon nanotubes applied to a substrate” which is confusing given that the claim is drawn to a coating. It is unclear how a coating can comprise a substrate. Therefore, the scope of the claim is not clear and the claim is being interpreted as requiring only a layer of carbon nanotubes comprising metal oxide claddings. Additionally with respect to the intended use, it is not clear how a layer of carbon nanotubes “is applied” to a substrate that already contains CVD-grown carbon nanotubes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi et al. (Preparation of aluminum oxide-coated carbon nanotubes and the properties of composite epoxy coatings research, High Performance Polymers, 2014, 26(3), 255-264, already made of record).
Regarding claim 1, Yi discloses multiwalled carbon nanotubes (MWCNT) with aluminum oxide cladding/coating that may be coated on a surface and thus form a layer (Yi Abstract, Page 257 Flattening Test).
The recitation in the claims that the carbon nanotubes are “applied to a substrate on which the carbon nanotubes are CVD-grown” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Yi disclose carbon nanotubes as presently claimed, it is clear that the carbon nanotubes of Yi would be capable of performing the intended use, i.e. applied to a substrate on which the carbon nanotubes are CVD-grown, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Further, regarding the limitation “wherein the carbon nanotubes are CVD-grown”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Yi meets the requirements of the claimed carbon nanotubes, Yi clearly meets the requirements of present claims.
Yi does not explicitly disclose the aluminum oxide acts to “sheathe” the carbon nanotube. Given that Yi discloses metal oxide cladding as presently claimed, it is clear that the metal oxide 
Regarding claim 2, Yi discloses CNT with no particular order/alignment (Yi Pages 257-258 SEM analysis and Figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-7, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (Preparation of aluminum oxide-coated carbon nanotubes and the properties of composite epoxy coatings research, High Performance Polymers, 2014, 26(3), 255-264, already made of record) as applied to claim 1 above, and further, in view of Glatkowski (US 20030122111).
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Regarding claim 3, Yi discloses the coating as described above.
Yi does not explicitly disclose the diameter of the MWCNT.
Glatkowski discloses MWCNT may have a diameter of about 3.5 nm (Glatkowski Paras 36-37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose MWCNT with diameters of such as about 3.5 nm, in order to gain the benefit of desired optical and electrical properties as taught by Glatkowski (Glatkowski Para 36-37).
Regarding claims 5-7, Yi discloses the coating as described above.
Yi does not disclose a cap layer.
Glatkowski discloses carbon nanotubes dispersed in polymer or on a surface (Glatkowski Title, Para 54). Glatkowski discloses over-coating with a different material to provide additional properties, such as an oxide coat comprising tin (Sn) oxide, ZnO or a hard coat such as a silicon based coating (Glatkowski Para 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the over-coat of Glatkowski with the structure of Yi in order to gain the benefit of added properties and characteristics taught by Glatkowski (Glatkowski Para 55).
Regarding claim 21, as evidenced by Glatkowski “1.5% loading level of multiwalled nanotubes in polymer matrix is black and dull” (Glatkowski Para 126).
It would have been obvious to one of ordinary skill in the art to adjust MWCNT loading of Yi to give desired optical characteristics, including black color and reflectivity as claimed, since Glatkowski teaches this is a known effect (Glatkowski Para 126).


Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cola et al. (CA 2887900).
Regarding claim 1, Cola et al. teaches a carbon nanotube array coated with a conformal coating (See Abstract), i.e. carbon-nanotube-based composite coating, the carbon-nanotube-based composite coating comprising a layer of carbon nanotubes (page 8, lines 14-32), the carbon nanotubes are coated with a conformal coating such as metal oxide (page 2, lines 15-22, page 11, lines 16-17) which results in metal oxide claddings that sheathe the carbon nanotubes.
The recitation in the claims that the carbon nanotubes are “applied to a substrate on which the carbon nanotubes are CVD-grown” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that Cola et al. disclose carbon nanotubes as presently claimed, it is clear that the carbon nanotubes of Cola et 
Further, regarding the limitation “wherein the carbon nanotubes are CVD-grown”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Cola et al. meets the requirements of the claimed carbon nanotubes, Cola et al. clearly meets the requirements of present claims. Further, it is noted that Cola et al. does disclose wherein the carbon nanotubes are CVD-grown (page 13, lines 5-12).
Regarding claim 3, Cola et al. teaches wherein the carbon nanotubes have an average diameter in the range from 5 to 40 nm (page 9, lines 11-15) which falls within the claimed range of 0.3 to 150 nm.
Regarding claim 4, Cola et al. teaches wherein the metal oxide cladding comprise or consist of MgO (page 11, lines 15-19).
Regarding claim 5, Cola et al. teaches comprising tips made of metal oxide including indium tin oxide (page 12, lines 10-16), i.e. a ceramic cap as a layer atop said sheathed carbon nanotube.
Regarding claim 6, Cola et al. teaches wherein the ceramic cap layer consists of work indium tin oxide (page 12, lines 10-31) which is a different material than said metal oxide claddings.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cola et al. (CA 2887900) in view of Glatkowski (US 20030122111).
Cola et al. is relied upon as disclosed above.
Regarding claim 7, Cola et al. teaches wherein said ceramic cap layer may be metal oxide (page 12, line 20, page 15, lines 25-28) but fails to disclose the specific material as claimed.
However, Glatkowski discloses carbon nanotubes dispersed in polymer or on a surface (Glatkowski Title, Para 54). Glatkowski discloses over-coating with a different material to provide additional properties, such as an oxide coat comprising tin (Sn) oxide, ZnO or a hard coat such as a silicon based coating (Glatkowski Para 55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the over-coat of Glatkowski with the structure of Cola et al. in order to gain the benefit of added properties and characteristics taught by Glatkowski (Glatkowski Para 55).
Regarding claim 21, as evidenced by Glatkowski “1.5% loading level of multiwalled nanotubes in polymer matrix is black and dull” (Glatkowski Para 126).
It would have been obvious to one of ordinary skill in the art to adjust MWCNT loading of Cola et al. to give desired optical characteristics, including black color and reflectivity as claimed, since Glatkowski teaches this is a known effect (Glatkowski Para 126).


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (WO 2015061383 A1).
Regarding claim 1, Yin discloses a structure for a cathode comprising a carbon material that may be a carbon composite material such as carbon nanotubes with a metal component such as a metal oxide deposited thereon (Yin Para 46), i.e. coating. 
Yin does not explicitly disclose that the metal oxide is a cladding that sheaths the CNT, however, given the broadest reasonable meaning of the terms “sheathe” and “cladding”, i.e. coat, Yin meets the limitation as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the Yin by choosing the components from the alternatives disclosed in Yin as described above, since Yin discloses each component in nonexclusive embodiments.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (WO 2015061383 A1) in view of Cola et al. (CA 2887900).
Yin et al. is relied upon as disclosed above.
Regarding claim 4, Yin et al. fails to teach wherein the metal oxide claddings comprise or consist of MgO.
However, Cola et al. teaches a carbon nanotube array coated with a conformal coating such as metal oxide (See Abstract, page 2, lines 15-22), i.e. metal oxide cladding, wherein the metal oxide cladding comprise or consist of MgO (page 11, lines 15-19).
It would have been obvious to one of ordinary skill in the art to include MgO in the metal oxide claddings of Yin et al. in order to lower the barrier height in tunnel diodes or control electron density (Yin et al., page 11, lines 15-31).
Response to Arguments
Applicant’s arguments, see pg 14, filed 01/15/21, with respect to the rejection(s) of claim(s) 4 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cola et al. (CA 2887900).
Applicant amended claim 1 to include carbon nanotubes “applied to a substrate on which the carbon nanotubes are CVD-grown”.
With respect to “Remarks Responsive to the Notice”, it is noted that Examiner’s response to the non-compliant amendment filed 08/11/20 is maintained as set forth in the notice mailed 11/20/20. Further, Applicant’s arguments are moot given that the claims have been amended to delete the previous claim language which necessitated the notice of non-compliance.
With respect to claim 1, Applicant argues that the fact that the carbon nanotubes are CVD- grown on the substrate indicates inherently that the CNTs are connected to the substrate with one of their ends. That the CNTs are CVD-grown on the substrate differentiates the claimed embodiments from Yi. Yi fails to disclose CNTs that are CVD-grown on the substrate coated with the composite coating.
However, Applicant has not provided data to support this position. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding CVD-grown on the substrate structurally differentiates the claimed embodiments from Yi reference must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”. The limitation regarding how the carbon nanotubes are CVD- grown is a process limitation as set forth in the rejection above.
Further, even if Applicant was to provide such evidence, it is noted that the claims are only drawn to a coating and therefore, the limitation regarding the carbon nanotubes being applied to a substrate on which the carbon nanotubes are CVD- grown is treated as intended use.
Applicant argues that it is not clear whether the Al2O3 cladding disclosed by Yi forms a coating on the MWCNTs that one of ordinary skills in the art would qualify as a sheathing. For instance, the Al2O3 cladding may consist of individual nanoparticles that are sparsely distributed over the MWCNTs. Yi does not provide any details on this, in particular not on the weight proportions of Al2O3 and MWCNTs.
However, the present claims do not require weight proportions of Al2O3 and MWCNTs and the present specification does not define the phrase “sheathe”. Therefore, given that Yi teaches aluminum oxide coating on MWCNTs, the broadest reasonable interpretation of the phrase “sheathe” would be met by the coating of Yi. 
With respect to claim 2, Applicant argues that there is no mention of metal-oxide-coated CNTs. Furthermore, it is explicitly provided in section "SEM analysis of cladding material" on p. 
However, while Fig. 4 of Yi shows CNTs in random arrangement before coating, Yi discloses that after coating, the CNTs maintain tubular structure with a layer of material appearing on the surface of the CNTs (page 257, SEM analysis of cladding material). Therefore, it is not clear why or how the CNTs would be aligned after coating.
Applicant argues that Yi's Fig. 17 does not teach whether there is any alignment or nonalignment of any CNTs, as there are no apparent nanotube structures.
It is agreed it is not clear from Fig. 17 how the CNTs are aligned which is why the rejection of record relies on Fig. 4. Fig. 4 shows CNTs in a random, i.e. nonaligned, arrangement before coating and given that Yi states tubular structure is maintained after coating, it is clear that nonaligned CNTs are present after coating. 
Applicant argues that in the context of CVD-grown CNTs, there is a difference between aligned and non-aligned CNTs. This can be illustrated using Fig. 11 of the present application and Fig. 5 of WO 2010/144161.
However, as set forth above, the limitation regarding how the carbon nanotubes are CVD- grown is a process limitation as well as intended use. 
Applicant argues that when the CNTs are not aligned, as recited in claim 2, no direction of incident light is privileged or special, yielding Lambertian or nearly Lambertian reflection behavior.
However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Lambertian or nearly Lambertian reflection behavior) are not recited in the rejected claim(s).  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Given that Yi teaches non-aligned CNTs, the CNTs of Yi would necessarily inherently possess the same properties.
Applicant argues that Glatkowski fails to disclose CVD-grown CNTs as recited in claim 1 and therefore also does not teach non-aligned CVD-grown CNTs as recited in claim 2.
It agreed Glatkowski is not being used to teach claims 1 and 2. Note that while Glatkowski does not disclose all the features of the present claimed invention, Glatkowski is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely diameter of the CNTs, and in combination with the primary reference, discloses the presently claimed invention.
With respect to claim 21, Applicant argues that Fig. 14(b) of Yi shows a coating of Al203-coated MWCNTs/epoxy (2 wt.%), i.e. a loading within the range cited by Glatkowski. However, in view of Yi's Fig. 14(b), Yi's coating is more brownish than black. Furthermore, a diffuse reflection of the light is readily discernible, so that the limitation of claim 21 is not met.
However, the rejection of record does not rely on Fig. 14(b). Fig. 14 is limited to 2 wt% loading. The rejection of record states that based on the teachings of Glatkowski, it would have been obvious to one of ordinary skill in the art to adjust the MWCNT loading of Yi in order to obtain the desired black color and reflectivity.
Applicant argues that the fact that Glatkowski aims at having an electrically conductive coating while Yi has an electrically isolating coating, and considers a drop in impedance as an indicator of failure, shows that these references teach away from their combination.
However, Glatkowski is only used as teaching reference in order to teach amount of MWCNT affects black coloring. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
With respect to Yin, Applicant argues that Yin fails to disclose the coating applied to a substrate on which CNTs are CVD-grown.
However, as set forth above, the claimed limitation is merely a statement of intended use as well as produce-by-process limitation.
Applicant argues that Yin fails to disclose a "loading" that one of ordinary skills in the art would qualify as a sheathing. In view of the overall teaching of Yin, it is respectfully submitted that Yi's loading teaches only individual nanoparticles.
However, the fact remains that CNT of Yin are coated with a metal oxide coating. Therefore, given the broadest reasonable meaning of the terms “sheathe” and “cladding”, i.e. coat, Yin meets the limitation as claimed. Further, the present claims do not require weight proportions of Al2O3
Applicant argues that there is no specific teaching in Yin related to the "catalyst ink" or the "ink". It is unclear from Yin whether or how the "catalyst ink" is linked to other teachings of Yin, in particular the paragraphs relied upon in the Office Action to reject the claims.
However, this argument is moot in light of the new ground of rejection set forth above.
With respect to claim 4, Applicant argues that this paragraph is not related to the description of the cathode (para. [0042]- [00113] of Yin) but rather to the description of the separator/electrolyte (see section title above para. [00114] of Yin).
It is agreed, however, a new ground of rejection has been set forth above in view of Cola et al. (CA 2887900). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787